FINAL REPORT1


                     Amendments to Pa.R.Crim.P. 140, 141, and 142

        TECHNICAL CORRECTIONS RELATED TO THE ABOLITION OF THE
                     PHILADELPHIA TRAFFIC COURT



       On January 2, 2018, effective April 1, 2018, upon the recommendation of the
Criminal Procedural Rules Committee, the Court amended Rules 140 (Contempt
Proceedings Before Magisterial District Judges and Pittsburgh Magistrates Court
Judges, and Philadelphia Traffic Court Judges), 141 (Appeals from Contempt
Adjudications by Magisterial District Judges and Pittsburgh Magistrates Court Judges,
and Philadelphia Traffic Court Judges), and 142 (Procedures Governing Defaults in
Payment of Fine Imposed as Punishment for Contempt) to correct the references to the
Philadelphia Traffic Court to reflect the abolition of that court and the transfer of its
function to the Traffic Court Division of the Philadelphia Municipal Court.
       The Philadelphia Traffic Court was abolished with the process beginning in 2013
with the passage of Act 17 of 2013. The Act transferred the functions and
responsibilities of the Traffic Court to the Traffic Division of the Philadelphia Municipal
Court. Shortly after the passage of the Act, the Committee developed a number of rule
changes to reflect this transfer. These changes were adopted by the Court on May 7,
2014, effective immediately upon adoption.
       Most of the amendments changed references to the “Traffic Court” to the “Traffic
Division of the Municipal Court.” However, Rules 140-142 that provide the procedures
for contempt proceedings by the minor judiciary were treated somewhat differently. A
paragraph was added to the Comment in each of these rules stating:
1
 The Committee's Final Reports should not be confused with the official Committee
Comments to the rules. Also, note that the Supreme Court does not adopt the
Committee's Comments or the contents of the Committee's explanatory Final Reports.



Corrections Related to the Abolition of the Traffic Court Final Report: 1/2/2018
              Pursuant to Act 17 of 2013, P.L. 55, No. 17 (June 19, 2013),
              the jurisdiction and functions of the Philadelphia Traffic Court
              were transferred to the Philadelphia Municipal Court Traffic
              Division. The terminology is retained in these rules because
              the Philadelphia Traffic Court, which is created by the
              Pennsylvania Constitution, has not been disestablished by
              constitutional amendment. Hearing officers of the
              Philadelphia Municipal Court Traffic Division do not have
              contempt powers of Philadelphia Traffic Court judges under
              42 Pa.C.S. § 4139.

       This was consistent with existing provisions in these Comments retaining
reference to Pittsburgh Magistrate Court judges. Even though the function of the
Pittsburgh Magistrate Court has been transferred to the Pittsburgh Municipal Court that
has been staffed entirely by magisterial district judges for some time, statutes
referencing Pittsburgh Magistrate Court judges remain, particularly 42 Pa.C.S. § 4138
that defines the contempt powers of these judges. Therefore, the Committee had
decided to retain the references to Philadelphia Traffic Court judges in Rules 140-142
because they still were authorized by the Pennsylvania Constitution and Act 17
permitted those non-convicted sitting Traffic Court judges to continue to serve until they
completed their current terms or until the Constitution had been amended. See 42
Pa.C.S. §1321.
       In April 2016, a referendum to amend Article V, Section 6 of the Pennsylvania
Constitution formally abolishing the Traffic Court was passed and references to the
Traffic Court have been removed from the Constitution. As a result, the Committee
deemed it appropriate to modify these rules to reflect that change.
       Therefore, the remaining references to the Traffic Court contained in Rules 140-
142 are removed and the Comment language revised to state the reason for this
removal. Additionally, references in the rules to 42 Pa.C.S. §4139 are being removed.
Section 4139 defines the contempt powers of the Traffic Court judges. Even though
that statute has not been repealed, it refers to the powers of an office that no longer
exists. Finally, the format of the numeration of paragraphs in Rule 140 has been
changed to make it consistent with that in the other rules.

Corrections Related to the Abolition of the Traffic Court Final Report: 1/2/2018          -2-